Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,909,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
The instant application and the patent are claiming common subject matter.  The difference in the claim limitations is presented in underlined text.

Instant Application 17/141,451
Patent No. 10,909,147
1. A computer-implemented method for displaying reduced data sets based on pre- classification of a larger data set in a user interface, comprising:
receiving a plurality of activity records describing a plurality of activities associated with a user;
grouping the plurality of activities into one or more pre-classified data sets based on the plurality of activity records;
providing the user with a summary of a pre-classified data set of the one or more pre-classified data sets via a user interface;
providing the user, via the user interface, with a user interface element that allows the user to provide input related to the pre-classified data set based on the summary; and
receiving input from the user via the user interface, wherein the input relates to the pre-classified data set.



2. The computer-implemented method of Claim 1, wherein grouping the plurality of activities into the one or more pre-classified data sets based on the plurality of activity records comprises:
identifying an attribute that is shared by a subset of the plurality of activity records; and assigning activities described by the subset of the plurality of activity records to
a pre-classified data set based on the attribute.

3. The computer-implemented method of Claim 1, wherein grouping the plurality of activities into the one or more pre-classified data sets based on the plurality of activity records comprises:
using a predictive model to determine a predicted category of each of the plurality of activities, wherein the plurality of activity records are provided as input to the predictive model, and wherein the predictive model has been trained using historical activity records associated with categories to predict a category based on an activity record; and
grouping the plurality of activities into the one or more pre-classified data sets based on the predicted category of each of the plurality of activities.

4. The computer-implemented method of Claim 3, wherein providing the user with the summary of the pre-classified data set via the user interface comprises: displaying, within the user interface:
a description of the pre-classified data set;
a number of activities in the pre-classified data set;
one or more descriptive terms associated with at least a subset of the activities in the pre-classified data set; and
a control that, when selected, allows the user to view information about all of the activities in the pre-classified data set.

5. The computer-implemented method of Claim 4, wherein receiving the input from the user via the user interface comprises: receiving a confirmation from the user that all of the activities in the pre-classified data set belong to the predicted category associated with the pre-classified data set.

6. The computer-implemented method of Claim 4, wherein the control, when selected, allows the user to view the information about all of the activities in the pre-classified data set by initiating the following operations:
displaying attributes of each of the activities in the pre-classified data set; and providing the user with one or more controls for confirming the predicted category or assigning a different category to each of the activities.

7. The computer-implemented method of Claim 1, wherein the plurality of activities associated with the user comprise one or more trips, wherein each of the one or more trips comprises an origin location and a destination location, and wherein grouping the plurality of activities into the one or more pre-classified data sets based on the plurality of activity records comprises:
determining that a subset of the one or more trips shares a common origin location or destination location; and
grouping the subset of the one or more trips into a pre-classified data set based on the common origin location or destination location.

8. The computer-implemented method of Claim 1, wherein the plurality of activities associated with the user comprise one or more transactions, wherein each of the one or more transactions comprises an amount, and wherein grouping the plurality of activities into the one or more pre-classified data sets based on the plurality of activity records comprises: determining that a subset of the one or more transactions comprise amounts that exceed a threshold; and grouping the subset of the one or more transactions into a pre-classified data set based on the amounts exceeding the threshold.

9. A computer-implemented user interface for displaying reduced data sets based on pre-classification of a larger data set, wherein the computer-implemented user interface is configured to display:
a description of a pre-classified data set, the pre-classified data set comprising activities of a user that share a common attribute;
a number of the activities in the pre-classified data set;
one or more descriptive terms associated with at least a subset of the activities in the pre-classified data set;
a first control that, when selected, allows the user to view information about all of the activities in the pre-classified data set; and
a second control that, when selected, allows the user to provide input related to the activities in the pre-classified data set.

10. The computer-implemented user interface of Claim 9, wherein the pre-classified data set is generated by:
using a predictive model to determine a predicted category of each of the activities of the user, wherein a plurality of activity records associated with the activities are provided as input to the predictive model, and wherein the predictive model has
been trained using historical activity records associated with categories to predict a
category based on an activity record; and
grouping the activities into the pre-classified data set based on the activities sharing a predicted category.

11. The computer-implemented user interface of Claim 9, wherein the activities of the user comprise one or more trips, wherein each of the one or more trips comprises an origin location and a destination location, and wherein the pre-classified data set is generated by:
determining that the one or more trips share a common origin location or destination location; and grouping the one or more trips into the pre-classified data set based on the common origin location or destination location.

12. The computer-implemented user interface of Claim 9, wherein the activities of the user comprise one or more transactions, wherein each of the one or more transactions comprises an amount, and wherein the pre-classified data set is generated by:
determining that the one or more transactions comprise amounts that exceed a threshold; and
grouping the one or more transactions into the pre-classified data set based on the amounts exceeding the threshold.

13. A system, comprising: one or more processors; and a non-transitory computer- readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform an operation for displaying reduced data sets based on pre-classification of a larger data set in a user interface, the operation comprising:
receiving a plurality of activity records describing a plurality of activities associated with a user;
grouping the plurality of activities into one or more pre-classified data sets based on the plurality of activity records;
providing the user with a summary of a pre-classified data set of the one or more pre-classified data sets via a user interface;
providing the user, via the user interface, with a user interface element that allows the user to provide input related to the pre-classified data set based on the summary; and
receiving input from the user via the user interface, wherein the input relates to the pre-classified data set.


1. A computer-implemented method for displaying reduced data sets based on pre-classification of a larger data set in a user interface, comprising: receiving a plurality of activity records describing a plurality of activities associated with the user; grouping the plurality of activities into one or more pre-classified data sets based on the plurality of activity records; providing the user with a summary of a pre-classified data set of the one or more pre-classified data sets via a user interface; providing the user, via the user interface, with a user interface element that allows the user to categorize all activities in the pre-classified data set together based on the summary; receiving input from the user via the user interface, wherein the input assigns a category to all activities in the pre-classified data set together based on the summary.


2. The computer-implemented method of claim 1, wherein grouping the plurality of activities into the one or more pre-classified data sets based on the plurality of activity records comprises: identifying an attribute that is shared by a subset of the plurality of activity records; and assigning activities described by the subset of the plurality of activity records to a pre-classified data set based on the attribute.
3. The computer-implemented method of claim 1, wherein grouping the plurality of activities into the one or more pre-classified data sets based on the plurality of activity records comprises: training a predictive model using historical activity records associated with categories to predict a category based on an activity record; using the predictive model to determine a predicted category of each of the plurality of activities, wherein the plurality of activity records are provided as input to the predictive model; and grouping the plurality of activities into the one or more pre-classified data sets based on the predicted category of each of the plurality of activities.
4. The computer-implemented method of claim 3, wherein providing the user with the summary of the pre-classified data set via the user interface comprises: displaying, within the user interface: a description of the pre-classified data set; a number of activities in the pre-classified data set; one or more descriptive terms associated with at least a subset of the activities in the pre-classified data set; and a control that, when selected, allows the user to view information about all of the activities in the pre-classified data set.
5. The computer-implemented method of claim 4, wherein receiving the input from the user via the user interface comprises: receiving a confirmation from the user that all of the activities in the pre-classified data set belong to the predicted category associated with the pre-classified data set.
6. The computer-implemented method of claim 4, wherein the control, when selected, allows the user to view the information about all of the activities in the pre-classified data set by initiating the following operations: displaying attributes of each of the activities in the pre-classified data set; and providing the user with one or more controls for confirming the predicted category or assigning a different category to each of the activities.
7. The computer-implemented method of claim 1, wherein the plurality of activities associated with the user comprise one or more trips, wherein each of the one or more trips comprises an origin location and a destination location, and wherein grouping the plurality of activities into the one or more pre-classified data sets based on the plurality of activity records comprises: determining that a subset of the one or more trips shares a common origin location or destination location; and grouping the subset of the one or more trips into a pre-classified data set based on the common origin location or destination location.
8. The computer-implemented method of claim 1, wherein the plurality of activities associated with the user comprise one or more transactions, wherein each of the one or more transactions comprises an amount, and wherein grouping the plurality of activities into the one or more pre-classified data sets based on the plurality of activity records comprises: determining that a subset of the one or more transactions comprise amounts that exceed a threshold; and grouping the subset of the one or more trips into a pre-classified data set based on the amounts exceeding the threshold.
9. A computer-implemented user interface for displaying reduced data sets based on pre-classification of a larger data set, wherein the computer-implemented user interface is configured to display: a description of a pre-classified data set, the pre-classified data set comprising activities of a user that share a common attribute; a number of the activities in the pre-classified data set; one or more descriptive terms associated with at least a subset of the activities in the pre-classified data set; a control that, when selected, allows the user to view information about all of the activities in the pre-classified data set; and a control that, when selected, allows the user to assign a category to all of the activities in the pre-classified data set.
10. The computer-implemented user interface of claim 9, wherein the pre-classified data set is generated by: training a predictive model using historical activity records associated with categories to predict a category based on an activity record; using the predictive model to determine a predicted category of each of the activities of the user, wherein a plurality of activity records associated with the activities are provided as input to the predictive model; and grouping the activities into the pre-classified data set based on the activities sharing a predicted category.
11. The computer-implemented user interface of claim 9, wherein the activities of the user comprise one or more trips, wherein each of the one or more trips comprises an origin location and a destination location, and wherein the pre-classified data set is generated by: determining that the one or more trips share a common origin location or destination location; and grouping the one or more trips into the pre-classified data set based on the common origin location or destination location.
12. The computer-implemented user interface of claim 9, wherein the activities of the user comprise one or more transactions, wherein each of the one or more transactions comprises an amount, and wherein the pre-classified data set is generated by: determining that the one or more transactions comprise amounts that exceed a threshold; and grouping the one or more trips into the pre-classified data set based on the amounts exceeding the threshold.
13. A system, comprising: one or more processors; and a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform an operation for displaying reduced data sets based on pre-classification of a larger data set in a user interface, the operation comprising: receiving a plurality of activity records describing a plurality of activities associated with the user; grouping the plurality of activities into one or more pre-classified data sets based on the plurality of activity records; providing the user with a summary of a pre-classified data set of the one or more pre-classified data sets via a user interface; providing the user, via the user interface, with a user interface element that allows the user to categorize all activities in the pre-classified data set together based on the summary; receiving input from the user via the user interface, wherein the input assigns a category to all activities in the pre-classified data set together based on the summary.

Instant Claims 14-20
Patent No. 10,909,147 – Claims 14-20


    
Reasons for Allowance 
4.	The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Lush et al., (Publication No. 2019/0186919), teaches activity monitoring may include tracking of a route or location where the activity was performed.  The route may be displayed against a heat map identifying areas of higher activity or popularity.
     Next, the prior art of record, Doggett et al. (Patent No. 2018/0302302), teaches technology related to an activity feed service, where activity stream indicates an engagement of a respective user with applications executing on a client device connected to a network.
     Finally, the prior art or record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “grouping the plurality of activities into one or more pre-classified data sets based on the plurality of activity records; providing the user with a summary of a pre-classified data set of the one or more pre-classified data sets via a user interface; providing the user, via the user interface, with a user interface element that allows the user to provide input related to the pre-classified data set based on the summary” and similarly recited in independent claim 13.
     As per claim 9, the prior art or record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “one or more descriptive terms associated with at least a subset of the activities in the pre-classified data set; a first control that, when selected, allows the user to view information about all of the activities in the pre-classified data set; and a second control that, when selected, allows the user to provide input related to the activities in the pre-classified data set”.

Conclusion
5.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Muhammad Mahbubur Rahman, “Mining Social Data to Extract Intellectual Knowledge,” Cornell University, Computer Science Artificial Intelligence, Social and Information Networks, International Journal of Intelligent Systems and Applications (IJISA), vol. 4, no. 10 pages 15-24, 2012; and 
b.  Seneviratne et al, “Predicting User Traits From a Snapshot of Apps Installed on a Smartphone,” Mobile Computing and Communications Review, Volume 18, Number 2, April 2014, pages 1-8.
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 5, 2022